  Case 20-02858         Doc 13      Filed 02/20/20 Entered 02/20/20 13:15:21       Desc Main
                                      Document     Page 1 of 6


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                         Case No. 20-02858

          Jessica Matamoros,                   Chapter 7

                         Debtor.               Honorable Janet S. Baer

                                       NOTICE OF MOTION

TO:       See attached Service List

        On February 28, 2020, at 11:00 AM, I shall appear before Bankruptcy Judge Janet S.
Baer, Kane County Courthouse, 100 S. Third Street, Courtroom 240, Geneva, IL 60134, or in her
absence, before such other Bankruptcy Judge as may be presiding in her place and stead, and
shall then and there present the attached Motion for Relief from the Automatic Stay filed by
Lakeview Loan Servicing, LLC, at which time and place you may appear if you so see fit.

                                              FAIQ MIHLAR (#6274089)
                                              HEATHER M. GIANNINO (#6299848)
                                              AMANDA J. WIESE (#6320552)
                                              CHERYL CONSIDINE (#6242779)
                                              SEAN D. JORDAN (#6307449)
                                              PINJU CHIU (#6329542)
                                              HEAVNER, BEYERS & MIHLAR, LLC
                                              Attorneys at Law
                                              P.O. Box 740
                                              Decatur, IL 62525
                                              Email: bkdept@hsbattys.com
                                              Telephone: (217) 422-1719
                                              Facsimile: (217) 422-1754
STATE OF ILLINOIS
COUNTY OF MACON

        I, Pinju Chiu, an attorney, being first duly sworn upon oath, depose and state I have
served the above and foregoing Notice, together with all required papers, upon the above-named
parties, as to the Trustee and Debtor's attorney via electronic notice on February , 2020, and
as to the Debtor by placing same in an envelope addressed as shown above, and depositing
same First Class Mail, postage prepaid in the United States mailbox at Decatur, Illinois
62523 this th day of February, 2020.

                                                                 /s/ Pinju Chiu
                                                                   Pinju Chiu
  Case 20-02858       Doc 13   Filed 02/20/20 Entered 02/20/20 13:15:21   Desc Main
                                 Document     Page 2 of 6


                                     SERVICE LIST

Service by Mail:

Jessica Matamoros
842 Claim St
Aurora, Illinois 60505

Service by Electronic Notice through ECF:

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Gina B. Krol
105 W. Madison Street, Suite 1100
Chicago, IL 60602

Patrick S. Layng
United States Trustee (Region 11)
219 S. Dearborn Street Room 873
Chicago, IL 60604
    Case 20-02858      Doc 13      Filed 02/20/20 Entered 02/20/20 13:15:21         Desc Main
                                     Document     Page 3 of 6


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                          Case No. 20-02858
                                                
          Jessica Matamoros,                    Chapter 7
                                                
                        Debtor.                 Honorable Janet S. Baer

                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          NOW COMES Lakeview Loan Servicing, LLC ("Movant"), by and through its attorneys,

Heavner, Beyers & Mihlar, LLC, and hereby moves this Court for an entry of an order for relief

from the automatic stay, pursuant to 11 U.S.C. §362, with respect to certain real property of the

Debtor having an address of 842 Claim St, Aurora, Illinois 60505 ("Property"). The Required

Statement is attached hereto as Exhibit "A", in accordance with Local Rule 4001-1. In further

support of this Motion, Movant respectfully states:

          1.     Debtor filed a petition under Chapter 7 of the United States Bankruptcy Code on

January 31, 2020.

          2.     The Debtor has executed and delivered or is otherwise obligated with respect to a

Note in the original principal amount of $158,083.00 ("Note"). Movant is an entity entitled to

enforce the Note.

          3.     Movant is a secured creditor by virtue of a Note secured by a Mortgage on the

Property commonly known as 842 Claim St, Aurora, Illinois 60505.

          4.     Said Mortgage was recorded on February 22, 2018, in the Recorder's Office of

Kane County, Illinois, as Document Number 2018K008351 ("Mortgage").                All rights and

remedies under the Mortgage have been assigned to the Movant. A copy of the Note, Mortgage,

and Assignment of Mortgage are attached hereto and made a part hereof as Exhibit "B", Exhibit

"C" and Exhibit "D", respectively.
  Case 20-02858       Doc 13     Filed 02/20/20 Entered 02/20/20 13:15:21           Desc Main
                                   Document     Page 4 of 6


       5.      The Debtor is the owner or occupant of said Property and said Property was

included in the Debtor's Bankruptcy Petition. Said Property is the Debtor's principal residence.

       6.      Gina B. Krol is the Trustee duly appointed by law.

       7.      As of February 10, 2020, the outstanding amount of the Debtor's obligation under

the Note is $158,902.49.

       8.      In addition to the other amounts due to Movant reflected in this Motion, as of the

date hereof, in connection with seeking the relief requested herein, Movant has also incurred

attorneys' fees of $750.00 and costs of $181.00. Movant reserves all rights to seek an award or

allowance of such fees and expenses in accordance with applicable loan documents and related

agreements, the Bankruptcy Code and otherwise applicable law.

       9.      The estimated market value of the property is $177,061.00. The basis for such

valuation is the Debtor's Schedules.

       10.     Upon information and belief, the aggregate amount of encumbrances on the

Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to Movant, is $158,902.49.

       11.     Pursuant to 11 U.S.C. §362(d), cause exists to grant Movant relief from the

automatic stay for the following reasons:

       A.      Movant's interest in the Property is not adequately protected as there is a

continuing daily increase in the total amount outstanding and chargeable against said Property

for interest and costs due under the Note and Mortgage.

       B.      The Debtor's obligation under the Note and Mortgage is in default and the Debtor

is contractually due for the October 1, 2019 mortgage payment, with a total default, as of

February 10, 2020, in the amount of $6,848.85.
    Case 20-02858      Doc 13     Filed 02/20/20 Entered 02/20/20 13:15:21           Desc Main
                                    Document     Page 5 of 6


          12.   Pursuant to 11 U.S.C. §362(d)(2)(A), the Debtor has no non exempt equity in the

Property; and pursuant to §362(d)(2)(B), the Property is not necessary for an effective

reorganization. Any perceived equity is of inconsequential value to the estate.

          WHEREFORE, Movant prays that this court enter an order terminating or modifying the

automatic stay and granting the following:

          1.    Relief from the Stay allowing Movant, its successors and assignees, to proceed

under applicable nonbankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property.

          2.    That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other Chapter of Title 11 of the United States Code.

          3.    The 14 day stay described by Federal Rule of Bankruptcy Procedure 4001(a)(3) is

waived.

          4.    For such other relief as the court deems proper.

                                                   Lakeview Loan Servicing, LLC,
                                                        
                                                   By:             /s/ Pinju Chiu
                                                                    Pinju Chiu
                                                                One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
 Case 20-02858      Doc 13     Filed 02/20/20 Entered 02/20/20 13:15:21             Desc Main
                                 Document     Page 6 of 6


This advice pertains to your dealings with our firm as a debt collector. It does not affect
your dealings with the court, and in particular it does not change the time at which you
must answer the motion. The advice in this notice also does affect our relations with the
court. As attorneys, we may file papers in the suit according to the court's rules and the
judge's instructions.



              NOTICE PURSUANT TO THE FAIR DEBT COLLECTION

                                     PRACTICES ACT

                            15 U.S.C. Section 1601 as Amended


       1.    The amount of the debt is stated in the motion attached hereto.

       2.    The movant named in the attached motion is the creditor to whom the debt is
             owed or is the servicing agent for the creditor to whom the debt is owed.

       3.    Unless you notify this office within 30 days after receiving this notice that you
             dispute the validity of the debt or any portion thereof, this office will assume the
             debt is valid.

       4.    If you notify this office in writing within 30 days after receiving this notice, this
             office will obtain verification of the debt and mail you a copy of such verification.

       5.    If you request this office in writing within 30 days after receiving this notice, this
             office will provide you with the name and address of the original creditor, if
             different from the current creditor.

       6.    Nothing in this notice should be construed as an agreement by the movant to
             extend or stay any time periods established by law with respect to the litigation,
             which is the subject of the attached motion.

       7.    Written requests should be addressed to Heavner, Beyers & Mihlar, LLC, 111
             East Main Street, Decatur, IL 62523.

       8.    Please be advised that this is an attempt to collect a debt. Any information
             obtained will be used for that purpose.
